                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                  PLAINTIFF

V.                           CASE NO. 5:18-CR-50090

CORNELIUS ANDERSON                                                      DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 53) of

United States Magistrate Judge Mark E. Ford, filed on June 15, 2021. The time to object

has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 53) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion for Relief under 28 U.S.C. § 2255

(Doc. 49) is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED on this 6th day of July, 2021.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
